Citation Nr: 1233190	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for bilateral athlete's foot.

2.  Whether the reduction of the disability rating for athlete's foot, bilateral, from 30 percent to 10 percent, effective December 1, 2004, was proper.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2004 and September 2004 by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas. 

The Veteran provided testimony at a hearing before the undersigned in May 2010. A transcript of this hearing has been associated with the Veteran's VA claims file. 

The Board notes that in September 2010 it remanded the claim for an increased rating for athlete's foot.  Upon further review, the Board finds that the claims under appeal include the issue of whether the reduction from a 30 percent rating to a 10 percent rating for the athlete's foot, effective December 1, 2004, was proper.  Thus, the claim has been added in the case caption, above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a prior remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with due process. 
Reduction

As to the propriety of the reduction of the disability rating of the Veteran's athlete's foot, the Board notes the following relevant timeline of events:  In January 2003, the Veteran filed a claim for an increased rating, alleging that his condition had gotten worse.  A May 2003 rating decision did not include the athlete's foot issue.  In a June 2004 rating decision, the RO proposed to decrease the athlete's foot rating from 30 percent to 10 percent.  In September 2004, the RO issued a rating decision effectuating that reduction, effective December 1, 2004.   

The Veteran filed a statement in February 2005 as follows: "I disagree with the rating decision dated September 8, 2004, to reduce my bilateral athlete's foot from 30 percent disabling to 10 percent."  Thus, the Veteran submitted a timely notice of disagreement as to the reduction of his bilateral athlete's foot disability rating.

Following receipt of the notice of disagreement, the RO issued a Statement of the Case in January 2006.  The issue considered in the Statement of the Case was entitlement to an increased rating for athlete's foot, currently evaluated as 10 percent disabling.  Of particular importance, the Statement of the Case did not include the law and regulations, particularly 38 C.F.R. § 3.344, applicable to a ratings reduction claim.  The Veteran timely submitted a substantive appeal in February 2006 as to the increased disability rating issue that was noted in the Statement of the Case, and so the Board has jurisdiction over that issue as well.

Consequently, no Statement of the Case has been issued with regard to the propriety of the reduction of the Veteran's bilateral athlete's foot disability rating, which the Veteran has timely submitted a notice of disagreement with, and which is currently in appellate status.  See 38 C.F.R. § 20.200 (2011).  Accordingly, VA has a duty to issue an Statement of the Case on that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary for this purpose.

The Board also finds that the increased rating claim for the Veteran's bilateral athlete's foot is inextricably intertwined with the propriety of the reduction claim for that disability.  Accordingly, the Board will abstain from making any decision on that issue at this time (an "abeyance") in order for the appropriate actions to be taken with respect to the reduction issue.  Any Board action with respect to the increased disability rating issue while the reduction issue is outstanding could potentially lead to conflict in adjudication process and could result in conflicting outcomes.

Under the circumstances, a decision by the Board on the Veteran's claim for an increased disability rating for the bilateral athlete's foot would be premature at this time, because the claim is inextricably intertwined with the Veteran's remanded claim as to the propriety of the reduction for bilateral athlete's foot disability, which as of yet is not properly within the jurisdiction of the Board, as discussed above.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board sincerely regrets further delay in the adjudication of the Veteran's increased disability rating claim, but a remand in this case is necessary in order to facilitate accurate adjudication of the Veteran's claims.

The Board reminds the Veteran at this point that the propriety of his reduction for his bilateral athlete's foot disability is not yet properly within the jurisdiction of the Board, as a timely substantive appeal on that issue has not been received.  See 38 C.F.R. §§ 20.200, 20.202 (2011).  Thus, the Board gently reminds him that he should submit an Appeal to Board of Veterans' Appeals (VA Form 9), within 60 days of receipt of the Statement of the Case as to that issue, if he would like to complete appeal of that claim to the Board.

Finally, while the Board does not technically have jurisdiction over the reduction issues currently in appellate status, the Board notes that proper VCAA notice as to the substantiation of a restoration of a reduction must be sent to the Veteran as to his reduced disability.  Thus, prior to the issuance of the Statement of the Case as to that issue, the Veteran should be provided proper VCAA notice as to all of his issues currently on appeal; such an issuance of proper VCAA notice prior to the issuance of the Statement of the Case will rectify any notice and timing defects that 
may currently exist as to any issues currently on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (issuance of properly compliant VCAA notice and readjudication of the claim will appropriately cure any notice or timing deficiency).

TDIU

The Veteran has also perfected an appeal as to his claim for entitlement to a TDIU. He contends that his service connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

The Board observes that the Veteran is presently in receipt of a 70 percent combined rating, but he does not have a single disability yet rated as 40 percent disabling.  However, as noted above, the rating for his bilateral athlete's foot is presently under appeal.  The outcome of that claim may have an impact on establishing whether the Veteran meets the schedular criteria for a TDIU.  Thus, the Board finds that the TDIU claim is inextricably intertwined with the reduction claim and the increased rating claim for the Veteran's bilateral athlete's foot.  Accordingly, the Board will abstain from making any decision on the TDIU issue at this time (an "abeyance") in order for the appropriate actions to be taken with respect to the reduction and increased rating issues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send notice to the Veteran that is compliant with the VCAA, and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) for substantiation of the Veteran's claims for the propriety of the reduction of his bilateral athlete's foot disability, as well as increased evaluation claims for that disability, and for a TDIU. 

2.  After waiting the appropriate amount of time for the Veteran to respond to the above, the RO/AMC shall undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on his propriety of the reductions for his bilateral athlete's foot claim (if he so desires) by filing a timely substantive appeal. 

This issue should be returned to the Board only if a timely substantive appeal is received. 

3.  Thereafter, the RO/AMC shall review the claims file and readjudicate the Veteran's claims for increased disability ratings for the Veteran's bilateral athlete's foot, and his claim for a TDIU. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The propriety of the reductions of the Veteran's bilateral athlete's foot shall only be included in the Supplemental Statement of the Case if that issue is timely appealed by the Veteran.  Accordingly, the RO/AMC shall wait the appropriate amount of time in order for the Veteran to respond to the above development prior to issuance of any Supplemental Statement of the Case.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


